Name: Commission Decision of 19 June 1975 authorizing the Italian Republic not to apply Community treatment to footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01) with outer soles of rubber or artificial plastic material falling within heading No 64.02 of the Common Customs Tariff, originating in the Chinese People's Republic and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-08-29

 nan